Cuyahoga App. No. 81410, 151 Ohio App.3d 353, 2003-Ohio-299. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated in the court of appeals’ Journal Entry filed February 7, 2003:
“Motion by appellant to certify a conflict is granted. This court’s decision in State v. Tabbaa, Cuyahoga App. No. 81410, 2003-Ohio-299, is in conflict with State v. Yuen, Franklin App. No. 01AP-1410, 2002-Ohio-5083. The following question is certified:
“In considering a case involving delay in filing a motion to withdraw a guilty plea pursuant to R.C. 2943.031, does the court have discretion to deny the motion by reading a timeliness requirement into R.C. 2943.031 (as the Ohio Supreme Court did in State v. Bush, 96 Ohio St.3d 235, 2002-Ohio-3993, regarding a Crim.R. 32.1 motion), or, is the trial court without discretion and therefore required to set aside the guilty plea and conviction as the court held in State v. Yuen?"
F.E. Sweeney, J., dissents.